FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 14, 2021

                                      No. 04-20-00421-CV

                 IN THE INTEREST OF C.S., C.S., AND C.S., CHILDREN

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI00253
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
         Appellant’s motion for extension of time to file a panel motion for rehearing or a motion
for rehearing en banc is GRANTED. Appellant’s deadline for filing a panel motion for rehearing
or a motion for rehearing en banc is December 20, 2021.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court